Title: From Thomas Jefferson to David Rittenhouse, 19 March 1791
From: Jefferson, Thomas
To: Rittenhouse, David



Dear Sir
Saturday. Mar. 19. 1791.

I have to regret that having rode into the country yesterday afternoon, I did not return till it was too late either to take tea with you, or to go to the society, where I should have been pleased to hear Mr. Barton’s paper read. Will you be so good as to express to him my regrets?
I send for your acceptance some sheets of drawing-paper, which being laid off in squares representing feet, or what you please, saves the necessity of using the rule and dividers in all rectangular draughts and those whose angles have their sines and co-sines in the proportion of any integral numbers. Using a black lead pencil the lines are very visible, and easily effaced with Indian rubber to be used for any other draught. I am Dear Sir Yours affectionately,

Th: Jefferson

